Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is non-FINAL
Status of Claims
Claims 54-73 are currently pending.  Claims 55, 57-60, and 62-64 stand withdrawn as not reading on an expanded species.
Priority
Instant application 16226079, filed 12/19/2018 claims priority as follows:

    PNG
    media_image1.png
    77
    336
    media_image1.png
    Greyscale
.
Response to Applicant Argument
	In the response received 8/31/2021, Applicant argues that the species cited overlook the proviso.  This argument has been considered and is persuasive.  Although, a 102 rejection based on the same is art presented below, the genus was not referenced in the rejection and therefore this action is non-final.   The entirety of the art of record must be considered.  One skilled in the art can at once envisage a compound wherein Ar1 and Ar2 are substituted as in claim 1 of the art, or wherein A1-A7 are substituted.  Any substitution would still read on the claim and would also avoid the proviso.  For example, A1-A7 can be substituted or unsubstituted phenyl or alkyl, or hydrogen.  In this case, the art teaches that one could at once envisage phenyl, alkyl and hydrogen in A1-A7 as above.  With respect to Ar1 of the art, the aryl groups is substituted or unsubstituted wherein substituted.  Therefore, the 
	 
Claims Rejection 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 54, 56, 61-63, 65-68, 71-73 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over KR-20110075690 (“the ‘690 publication”, made of record on the IDS).
Examiner expanded his search to at least the following species.
The ‘690 publication teaches:

    PNG
    media_image2.png
    233
    661
    media_image2.png
    Greyscale
.
In this case, the ‘690 publication teaches formula (I), (II), and (III) wherein R1 = Phenyl and R2 = H.  
The art further teaches a genus:

    PNG
    media_image3.png
    224
    433
    media_image3.png
    Greyscale
.
	In this case, A1-A7 have a small group of possible substituents including classes that 
The rejection is based on the teachings of the art entirety of the art.
The art teaches functioning devices, see figures for example that are capable of emitting fluorescent light.   See figure of the functioning device. 
In the alternative, the art fails to explicitly teach an anticipatory specie although it is the position of the office that one could at once envisage overlapping compounds wherein R1 = Ph for example (relative to the instant claims).
However, it would have been prima facie obvious to one having ordinary skill in the art to arrive at either a substituted known species through the genus by known substituents to arrive at overlapping compounds with the instant claims because structurally similar compounds are expected to have similar properties.  In this case, the genus links the compounds as all having utility in light emitting devices for example.
Claim Objections
Claim 55, 64, 69-70 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusions
	No claims allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CLINTON A BROOKS/Primary Examiner, Art Unit 1622